Sullivan, J. P.,
dissents in a memorandum as follows: Quite apart from the dubious merit of the underlying claim, peti*220tioner’s grievance is, in any event, beyond habeas corpus review. (People ex rel. Douglas v Vincent, 50 NY2d 901, 903, affg 67 AD2d 587.) "A writ of habeas corpus can neither be utilized to review claimed errors already passed on in an earlier appeal * * * nor issues which could have been raised on appeal but were not”. (People ex rel. Knox v Smith, 60 AD2d 789, lv denied 43 NY2d 647; see, People ex rel. Sedlak v Foster, 299 NY 291; compare, CPL 440.10.) On successive appeals from the instant conviction, petitioner failed to raise the double jeopardy claim he now advances, limiting himself, in each instance, to a sentence issue.
Thus, the motion for petitioner’s release on bail, pending appeal of the dismissal of his writ, should, in all respects, be denied.